Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21, 29-33 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2017/0055864).  As per claims 20 and  36-38 Han et al discloses: A device for detecting points and/or regions of rotational electrophysiological activity in or on a heart { [0041] The present disclosure provides methods, apparatuses, and systems for the creation of electrophysiology maps (e.g., electrocardiographic maps) including cardiac activation wavefronts. & [0062] . In such a map (referred to herein as a “CV map,”), it is desirable to be able to identify different wavefront patterns (e.g., collision, focal, re-entry, rotor). } , said device comprising: an input for receiving spatiotemporal electrophysiological data corresponding to a plurality of spatial locations in or on the heart; { [0042] FIG. 1 shows a schematic diagram of an electrophysiology system 8 for conducting cardiac electrophysiology studies by navigating a cardiac catheter and measuring electrical activity occurring in a heart 10 of a patient 11 and three-dimensionally mapping the electrical activity and/or information related to or representative of the electrical activity so measured. System 8 can be used, for example, to create an anatomical model of the patient's heart 10 using one or more electrodes. System 8 can also be used to measure electrophysiology data, including, but not limited to, local activation time (“LAT”), at a plurality of points along a cardiac surface and store the measured data in association with location information for each measurement point at which the electrophysiology data was measured, for example to create a diagnostic data map of the patient's heart 10. } a time feature extractor for providing, based on said received spatiotemporal electrophysiological data, for each of said plurality of spatial locations, a plurality of time values indicative of a time of occurrence of a predetermined feature of a plurality of electric potential waveforms at said spatial location; { [0042] System 8 can also be used to measure electrophysiology data, including, but not limited to, local activation time (“LAT”), at a plurality of points along a cardiac surface and store the measured data in association with location information for each measurement point at which the electrophysiology data was measured, for example to create a diagnostic data map of the patient's heart 10. } a mapping unit for providing pairs of adjacent spatial locations of said plurality of spatial locations; { [0003] A conduction velocity (“CV”) map in an intra-cardiac navigation and mapping system displays the direction and speed of the electrical conduction at a given map point. The CV map can be computed by gathering local activation times (“LAT”) of neighboring points, or by other methodologies. } a directed graph generator for generating a directed graph comprising directed edges, each directed edge connecting a pair of said pairs of adjacent spatial locations in a sense of direction that is representative of a direction of propagation in time of at least one electric potential waveform of the plurality of electric potential waveforms between said pair of spatial locations, and wherein a distance associated with each pair of said pairs of adjacent spatial locations and at least one time value of said plurality of time values for each spatial location of said pair are taken into account to generate said directed graph; { [0083] Time-Based Weight Function Wt(i, j). According to another aspect of the instant disclosure, the weight function W is based upon a time required to travel between the two nodes i and j along a directed edge therebetween. This, in turn, can be computed by dividing the distance between nodes i and j by the velocity along the directed edge connecting nodes i and j. } a topological feature analyzer for determining cycles in said directed graph; { [0011] In yet further embodiments, the step of assigning a weight to each directed edge of the plurality of directed edges in the directed conduction velocity graph can include, for each directed edge, assigning a weight based upon a first cycle length at a first node of the respective directed edge and a second cycle length at a second node of the respective directed edge. &  [0016] The step of identifying a source node within the subset of the plurality of nodes can include applying a strongly connected components analysis to the subset of the plurality of nodes. &  [0021] In further aspects of the disclosure, the step of identifying a cardiac activation wavefront using the weighted directed conduction velocity graph includes: identifying a source of the cardiac activation wavefront using the weighted directed conduction velocity graph; and identifying a path of the cardiac activation wavefront through the weighted directed conduction velocity graph.} and an output for outputting detected points and/or detected regions in or on said heart as representative of said cycles detected by said topological feature analyzer. { [0018] It is also contemplated that the method can include: displaying a graphical representation of the geometry; and displaying a graphical representation of the cardiac activation wavefront on the graphical representation of the geometry. The step of displaying a graphical representation of the cardiac activation wavefront on the graphical representation of the geometry can include animating the graphical representation of the cardiac activation wavefront on the graphical representation of the geometry. For example, the graphical representation of the cardiac activation wavefront can be animated over a time duration based upon a mean cardiac cycle length. &  [0005] Disclosed herein is a method of mapping a cardiac activation wavefront, including the steps: receiving a geometry of at least a portion of a cardiac surface . . . }

As per claim 21 Han et al discloses: The device of claim 20, wherein said mapping unit is adapted for associating a distance between each pair of adjacent spatial locations with said pair of adjacent spatial locations, and wherein said directed graph generator is adapted for generating said directed graph by taking said distance associated with each pair of said pairs of adjacent spatial locations into account. [ [0042] System 8 can also be used to measure electrophysiology data, including, but not limited to, local activation time (“LAT”), at a plurality of points along a cardiac surface and store the measured data in association with location information for each measurement point at which the electrophysiology data was measured, for example to create a diagnostic data map of the patient's heart 10. }

As per claim 29 Han et al discloses: The device of claim 20, wherein said topological feature analyzer is adapted for determining a smallest cycle of said determined cycles and determining a core point of said smallest cycle and/or a core region comprising a geometric center of said smallest cycle { [0097] According to additional aspects of the disclosure, seed node 900 can be automatically determined, such as by system 8, instead of by user selection. For example, as described above, nodes 402 can have EP data assigned thereto (e.g., conduction velocity, cycle length, or the like). This EP data can be used by system 8 as a criterion to identify seed node 900 (e.g., node 402 with the highest conduction velocity, shortest cycle length, or the like). }, wherein said output is adapted for outputting said core region or core point as a detected point or detected region. . { [0018] It is also contemplated that the method can include: displaying a graphical representation of the geometry; and displaying a graphical representation of the cardiac activation wavefront on the graphical representation of the geometry. The step of displaying a graphical representation of the cardiac activation wavefront on the graphical representation of the geometry can include animating the graphical representation of the cardiac activation wavefront on the graphical representation of the geometry. For example, the graphical representation of the cardiac activation wavefront can be animated over a time duration based upon a mean cardiac cycle length. &  [0005] Disclosed herein is a method of mapping a cardiac activation wavefront, including the steps: receiving a geometry of at least a portion of a cardiac surface . . . }

As per claim 30 Han et al discloses: The device of claim 29, wherein said topological feature analyzer is adapted for determining a largest cycle of said determined cycles around said center. { [0102] Likewise, the similarity measurement can be a function of multiple metrics. Note: [0102] continues with the function of cycle length-based weight of the directed edge connecting nodes.  Flowing from this function is the claimed “a largest cycle of said determined cycles around said center” }

As per claim 31 Han et al discloses: The device of claim 29, wherein said topological feature analyzer is adapted for determining a region of cycles comprising all possible cycles around said geometric center. { [0102] Likewise, the similarity measurement can be a function of multiple metrics. Note: [0102] continues with the function of cycle length-based weight of the directed edge connecting nodes.  Flowing from this function is the claimed “a region of cycles comprising all possible cycles around said geometric center” }

As per claim 32 Han et al discloses: The device of claim 20, wherein said topological feature analyzer is adapted for determining a plurality of regions of cycles in said directed graph, in which each region of cycles comprises a nested set of said determined cycles, and wherein said feature analyzer is adapted for associating a region of influence with each region of cycles by assigning the nodes of cycles in each region of cycles to the corresponding region of influence and assigning nodes that remained unassigned to any of the regions of influence to a region of influence based on a shortest path to any of the nodes in said region of influence. { Figures 7a-7c & [0011] In yet further embodiments, the step of assigning a weight to each directed edge of the plurality of directed edges in the directed conduction velocity graph can include, for each directed edge, assigning a weight based upon a first cycle length at a first node of the respective directed edge and a second cycle length at a second node of the respective directed edge. }

As per claim 33. Han et al discloses: The device of claim 20, wherein said topological feature analyzer is adapted for detecting a spatial location that has only outgoing directed edges associated therewith in said directed graph and/or that has only incoming directed edges associated therewith in said directed graph, and wherein said output is adapted for outputting said detected spatial location as a detected point. { [0083] Time-Based Weight Function Wt(i, j). According to another aspect of the instant disclosure, the weight function W is based upon a time required to travel between the two nodes i and j along a directed edge therebetween. This, in turn, can be computed by dividing the distance between nodes i and j by the velocity along the directed edge connecting nodes i and j. }

Allowable Subject Matter
Claims 22-28 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the indication of allowable subject with respect to claims 22-28 is the inclusion of
The device of claim 20, wherein said directed graph generator is adapted for selecting a first time value of said plurality of time values for each of said plurality of spatial locations, and, for each pair of said pairs of adjacent spatial locations, determining an absolute time difference between the first time value corresponding to one of said pair and the first time value corresponding to the other of said pair, determining a velocity by dividing said absolute time difference by said distance associated with said pair, and generating a directed edge connecting said pair in said directed graph if, and only if, said velocity satisfies a feasibility criterion.

This is neither taught nor disclosed by the prior art.

The primary reason for the indication of allowable subject with respect to claim 34 is the inclusion of
The device of claim 20, wherein said topological feature analyzer is adapted for validating each cycle that is determined in the directed graph to reject cycles that are inconsistent, wherein said validating of each cycle comprises: determining, for each directed edge along said cycle, or for all but one directed edge along said cycle, a difference between a value associated with the source of that directed edge and a value associated with the target of that directed edge, in which these values comprise time values that were selected for the process of determining the directed graph or a value derived therefrom, calculating a measure of variability of said differences, and maintaining said cycle when said measure of variability is below a predetermined threshold and rejecting said cycle when said measure of variability is above said predetermined threshold.

This is neither taught nor disclosed by the prior art.

The primary reason for the indication of allowable subject with respect to claim 35 is the inclusion of
The device of claim 20, wherein said directed graph generator is adapted for binning the plurality of time values selected for generating said directed graph into a plurality of discrete bins, generating a further directed graph for detecting focal features, in which each directed edge of said directed graph is included in said further directed graph unless the source and the target of said directed edge are assigned to the same discrete time bin, and detecting a spatial location as a point of focal electrophysiological activity if said spatial location has only outgoing edges in the further directed graph.

This is neither taught nor disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd